PER CURIAM.
Order reversed, with ■ costs, and proceedings dismissed, with costs. Held, first, *1146that the commissioners appointed by the order of the county court did not have jurisdiction of the subject-matter, because of the failure of the petitioner to allege or state facts in his application to the highway commissioner showing that he was assessable for highway labor in the town in which it is proposed to lay out the new highway; second, because the petition to the county court fails to show that the petitioner was assessable for highway labor in said town, and that the land to be taken for the proposed new highway was not dedicated to the town for highway purposes, or released by the owner or owners as provided in the act; third, because the notice served upon the appellant fails properly to describe the proposed new road, in accordance with the requirements of the statute; fourth, that the commissioners committed error in the exclusion and admission of evidence relating to the damages which would be sustained by the appellant by reason of the construction of the proposed new road. See 49 N. Y. Supp. 398.